Motion granted insofar as to further extend appellant’s time to procure the record on appeal and appellant’s points to be served and filed up to and including February 2, 1960, with notice of argument for the March 1960 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before February 17; reply briefs to be served and filed on or before February 23, 1960. The order of this court entered November 19, 1959 is modified accordingly. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and Valente, JJ.